O'Dwyer, J.
The action was brought to recover for services rendered by the plaintiff as an. attorney, under two separate contracts. For a first cause of action, plaintiff alleges a contract for the prosecution to judgment of an action in the Supreme Court for a stipulated sum, the completion and fulfillment of that contract by the entry of judgment.
For a second cause of action, the subsequent x employment of plaintiff to collect the judgment through proceedings in the Surrogate's Court of Westchester county; the services rendered in that court and the reasonable value thereof. The affidavit upon which plaintiff moved for the order of reference states that the bill of particulars, as filed, contains about twenty-five separate and distinct items of service and credits, which on the trial will be legitimate subjects of .investigation. Conceding this statement to. be true, a careful examination of the pleadings, affidavits and bill of particulars fails to disclose that there is involved a long account within the meaning of section 1013, Code of Civil Procedure. Feeter v. Arkenburgh, 147 N. Y. 237.
The order appealed from should be reversed, with $10 costs and" disbursements, and motion denied, without costs.
McCarthy, P. J., concurs.
Order reversed, with $10 costs and disbursements. Motion denied, without costs.